DETAILED ACTION
Preliminary Amendment filed on 10/26/2005 is acknowledged.  Claims 1-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 13 and 19, drawn to a method to evaluate mass spectrometry data for the analysis of peptides from biological samples, particularly MALDI-TOF mass spectrometry data.
Group II, claim(s) 8-11, drawn to a method to evaluate mass spectrometry data for the analysis of peptides from biological samples, particularly MALDI-TOF mass spectrometry data.
Group III, claim(s) 13-18, drawn to a mass spectrometric method for dealing with an individual spectrum of peptides from biological samples.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Gorup I-III lack unity of invention because even though the inventions of these groups require the technical feature of a) provide expected mass defects; b) determine measured mass defects, i.e. the mass defects resulting from the mass spectrometry data; c) compare the measured mass defects with the expected mass defects, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Toumi et al. (Journal of Proteome Research, 2010, IDS) (Toumi).  Toumi teaches a) provide expected mass defects; b) determine measured mass defects, i.e. the mass defects resulting from the mass spectrometry data; c) compare the measured mass defects with the expected mass defects (abstract).
During a telephone conversation with Philip Conrad on 02/23/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7, 12 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 and 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “rp” without specifically defining rp, which renders the claim unclear and indefinite, since it is not apparat as what value of rp is recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 5-6, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toumi et al. (Journal of Proteome Research, 2010, IDS) (Toumi).
Regarding claim 1 and 19, Youmi teaches a method to evaluate mass spectrometry data for the analysis of peptides from biological samples (abstract), comprising the following steps:
a) providing expected mass defects (Fig. 1, page 5493, par 4-5);
b) determining measured mass defects, i.e. the mass defects resulting from the
mass spectrometry data (Eq. 3, page 5494, par 5);
c) comparing the measured mass defects with the expected mass defects. (page 5493, par 3).
Court has held that when the preamble states a purpose or intended use  for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (see Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). In this case, “particularly MALDI-TOF mass spectrometry data” in the preamble states an intended use for the invention. Examiner does not think it is limiting.
Regarding claim 2, Toumi teaches that 
MD = MI – NM 	(1)
Wherein MD is the mass defect, MI is the monoisotopic mass, and NM is the nominal mass, (page 5493, par 3), and
MI = NM + 0.00048NM	(3).
(page 5494, par 1).
Adding Eq. 1 to Eq. 3, one can obtain
MD = 0.00048NM = NM rp,  wherein rp = 0.00048.
Therefore, Toumi teaches that wherein the expected mass defects are calculated from mN rp, where mN designates the nominal mass of a peptide (Eq. 1, 3, page 5494, par 1), and rp is a number.
Regarding claim 5, Toumi teaches that wherein the median of the measured mass defects is formed and compared with the expected mass defect in order to 
Regarding claim 6, Toumi teaches that wherein the measured values are corrected when the data are to be used further, i.e. depending on the deviation of the measured mass defects from the expected mass defects (page 5493, par 3).
Regarding claim 12, Toumi teaches a Mass spectrometric method for the analysis of peptides from biological samples (abstract), comprising the following steps:
a) carry out one or more mass spectrometric analyses on the biological sample
and provide data which result from the mass spectrometric analyses (Fig. 3, page 5494, par 5);
b) carry out the method according to Claim 1 (see above).
Court has held that when the preamble states a purpose or intended use  for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (see Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94). In this case, “particularly by means of MALDI-TOF mass spectrometer” in the preamble states an intended use for the invention. Examiner does not think it is limiting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toumi et al. (Journal of Proteome Research, 2010, IDS) (Toumi).
Regarding claim 3, Toumi teaches that 
MD = MI – NM 	(1)
Wherein MD is the mass defect, MI is the monoisotopic mass, and NM is the nominal mass, (page 5493, par 3), and
MI = NM + 0.00048NM	(3).
 (page 5494, par 1),
Rearrange Eq. 3, one can obtain
MI/(1+0.00048) = NM 
or
MI/(1+rp) = NM, wherein rp = 0.00048.
Therefore, when m = MI, floor ((m/ (1+ rp)) +0.5) = floor (NM +0.5) = NM,
where the function floor(x) for an arbitrary x > 0 designates the integer part of x.
Since m = MI and floor ((m/ (1+ rp)) +0.5) = NM, substituting these two into Eq. 1 above, one can obtain
MD = m - floor ((m/ (1+ rp)) +0.5).
A person skilled in the art would have appreciated that when m deviate from MI, the mass defect MD can still be calculated from the equation as recited in the instant claim.

Regarding claim 4, as has been discussed above, Toumi teaches that 
MD = MI – NM 	(1)
Wherein MD is the mass defect, MI is the monoisotopic mass, and NM is the nominal mass, (page 5493, par 3), and
MI = NM + 0.00048NM	(3).

Rearrange Eq. 3, one can obtain
MI/(1+0.00048) = NM
or
MI/(1+rp) = NM, wherein rp = 0.00048.

Therefore, ᵠ((m/(1+rp))+0.5) – 0.5 = ((m/(1+rp))+0.5) – floor ((m/(1+rp))+0.5) -0.5
When m = MI, then 
((m/(1+rp))+0.5) – floor ((m/(1+rp))+0.5) -0.5 = NM + 0.5 – NM -0.5 = 0
where the function ᵠ(x) = x-floor(x).
This tells that when m = MI, the discrepancy δp between the measured and the expected mass defect as calculated by the equation as recited in the instant claim is zero. 
A person skilled in the art would have appreciated that when m deviates from MI, the discrepancy δp between the measured (m) and the expected (MI) mass defect can be calculated by the equation as recited in the instant claim.
Regarding claim 7, it is conventional to use the local maxima of the spectral intensities (m/z spectrum) as the peak of a specific measured mass (when z = 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797